DETAILED ACTION

The Applicant’s amendment filed on June 24, 2022 was received.  Claim 7 was canceled.  Claim 3 was amended.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued April 22, 2022.

Drawings
The drawings were received on June 24, 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The claim rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph on claim 7 is withdrawn because the claim has been canceled.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Wang et al. and Bai et al. on claim 7 is withdrawn because the claim has been canceled.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Wang (CN107236927, corresponding US 2021/0020871 cited below) in view of Bai (CN 107829065, provided machine translation cited below) on claims 3-6 are maintained.
In regards to claim 3, Wang teaches a mask module (mask assembly), used for forming a film layer having a display area, the display area comprising at least one transparent region (a) and at least one non-transparent region (b), the mask module comprising:
two mask plates (100, 200), each mask plate having an opening area (101, 201) (fig. 3; para. 34, 40);
wherein the opening areas (101, 201) of the two mask plates (100, 200) are complementary in shape (fig. 3; para. 34, 40), and the at least one non-transparent region of the display area are formed by the two opening areas after combining the two opening areas together (fig. 3); and
the shapes of the opening areas of the mask plates have a grating complementary structure (fig. 5; para. 39-40).
Wang does not explicitly teach the opening areas of the mask plates have an overlapping portions.
However, Bai teaches a mask formed by two mask parts provided as a first hollow pattern (11) and second hollow pattern (12), where each pattern has overlapping portions.  Bai teaches when the first and second hollow patterns are combined to form the mask, a slight overlap is provided by the overlapping portions (fig. 1-3; pg. 9, lines 3-6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the overlapping portions of Bai onto each grating complementary structure of the mask plates of Wang such that mask plates combined have a slight overlap because Bai teaches it will reduce product development costs (pg. 11, lines 11-12).
In regards to claim 4, Wang and Bai as discussed above to teach the two mask plates having overlapping parts, which will provide for the at least one transparent region is a closed graph, and a boundary of the transparent area is independent from a boundary of the display area (Wang-fig. 3, 5).
In regards to claim 5, Wang and Bai as discussed above to teach the two mask plates having overlapping parts, where a total area of the opening areas (101, 201) of the mask plates is larger than an area of the at least one non-transparent region (b) of the display area (fig. 3).
In regards to claim 6, Wang and Bai as discussed above, where it is well known in the art to attach a mask plate to a frame, see references of 20190378984-fig. 1, 3, para.68, mask-20, frame-15; 20190144986-fig. 4b, para. 55, mask plate-41, frame-40; 20190044068-fig. 1, para. 16, mask plate-10, frame-11; 20160369388-fig. 1, para. 3, mask-12, frame 11; 20090127236-fig. 1, para. 10, mask 11, frame 13.
 
Response to Arguments
Applicant's arguments filed June 24, 2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Wang teaches “the opening areas 101, 201 of the mask plates 100, 200 corresponding to the same display area are not overlapped with each other” (see FIG. 3 of Wang, provided below). In contrast, the opening areas of the mask plates have overlapping portions as disclosed in independent claim 3.
Bai uses only one mask plate for producing patterns corresponding to the same display area (see claim 1 of Bai). In contrast, the present application discloses two mask plates in independent claim 3.
Wang discusses that “the opening areas 101, 201 of the mask plates 100, 200 corresponding to the same display area are not overlapped with each other” (see FIG. 3 of Wang, provided below). Therefore, Wang explicitly teaches away from “the shapes of the opening areas of the mask plates have overlapping portions” disclosed in independent claim 3.
Wang heavily emphasized “the opening areas 101, 201 of the mask plates 100, 200 corresponding to the same display area are not overlapped with each other” throughout its specification (e.g., independent claim 1 and the abstract). The non-overlapping feature is a requisite to carry out the invention of Wang. On the contrary, Bai teaches a slight overlap, which contradicts the essential working principle of Wang. In this case, a person of ordinary skill in the art would not have been motivated to combine Wang with Bai
The essential working principles (two mask plates; patterns can have different shapes; non-overlapping feature mentioned above) of Wang contradict the essential working principles (one mask plate; patterns must have the same shape; a slight overlap) of Bai. A person of ordinary skill in the art would not have been motivated to combine Wang with Bai.
Applicant respectfully submits that the combination of Wang and Bai is improper because the Office action relies on information gleaned solely from Applicant’s specification. MPEP § 2142 states that “impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art”.

In response to Applicant’s arguments, please consider the following comments:
Wang was not relied upon to explicitly teach the mask plates have overlapping portions, where the prior art combination of Wang in view of Bai teaches the mask plates have overlapping portions.  Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  
Bai was not relied upon to explicitly teach the two mask plates, where Wang teaches this feature.
Applicant’s argument is not persuasive as the disclosure of Wang or Bai do not criticize, discredit, or otherwise discourage the solution claimed.  A careful review of Wang demonstrates variations or alterations within the scope of using masks with a pattern.  Further, fig. 5 of Wang shows a finger-cross structure are provided for each open type masks 100 and 200, to ensure that the opening areas 101 and 201 constitute a complementary pattern (para. 40-41), where depending on perspective, the finger-cross structure suggest an overlap .
Applicant’s argument is not persuasive, as the disclosure of Wang does not explicitly criticize, discredit, or otherwise discourage the solution of using overlapping portions, and applicant’s argument does not highlight where such information may be found.  Wang does teach arrangement of not overlapped portion, but if the reference does not teach that a combination is undesirable, then it cannot be said to teach away (MPEP2143B).
In response to applicant's argument that Bai teaches one mask plate; patterns must have the same shape, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Bai was relied up to teach the slight overlap with the it will reduce product development costs (pg. 11, lines 11-12).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717